THE COURT.
This cause relates to street improvement, proceedings which, although instituted under a resolution of intention bearing a different number, are otherwise identical with and were started the same day as those referred to in case No. 10085, Woodill v. City of Glendale, ante, p. 564 [282 Pac. 797], this day decided. The pleadings in the two *787actions are in the same form and the law points made are identical.  Therefore, upon authority of said cause, Woodill v. City of Glendale, supra, and upon the same grounds and for all the reasons set forth therein, the judgment rendered in this cause for defendants upon the sustaining of their demurrers, without leave to amend, is hereby affirmed.